GAME PLAN HOLDINGS, INC. STOCK OPTION PLAN




2013 STOCK OPTION PLAN




1.

PURPOSE.  The purpose of this Plan is to advance the interests of GAME PLAN
HOLDINGS, INC., a Nevada corporation (the "Company") by providing an opportunity
to selected consultants (as defined in Paragraph 2(a)) and key employees (as
defined in Paragraph 2(b)) to purchase shares (the "Shares") of the Common
Stock, par value $0.25 per share (the "Common Stock"), of the Company.  By
encouraging stock ownership, the Company seeks to attract, retain and motivate
key employees and consultants.  It is intended that this purpose will be
affected by the granting of nonqualified stock options (the "Options") as
provided herein.




2.

DEFINITIONS.




(a)

The term "consultants" means those persons, other than employees of the Company,
who provide services to the Company, including members of any advisory board of
the Company and nonemployee directors of the Company who are determined by the
Company’s Compensation Committee  (Compensation Committee as defined in Section
5) to be eligible for Options under this Plan.




(b)

The term "key employees" means those executive, administrative, operational,
engineering or managerial employees who are determined by the Compensation
Committee to be eligible for Options under this Plan.




(c)

The term "optionee" means an individual to whom Option are granted under this
Plan.




(d)

The term "grantee" means an individual to whom a purchase right is granted under
this Plan.




3.

EFFECTIVE DATE.  This Plan became effective on February 27, 2013, the date it
was adopted by the Board of Directors of the Company (the “Effective Date”) in
accordance with all applicable laws and the Bylaws of the Company.




4.

STOCK SUBJECT TO THE PLAN.  The Shares of Common Stock that may be purchased
(through the exercise of Options) under this Plan shall not exceed in the
aggregate Two Million Six Hundred Thousand (2,600,000) Shares.  If any Options
granted under the Plan shall terminate, expire or be cancelled, as to any
Shares, new Options may thereafter be granted covering such Shares.  In
addition, any Shares purchased under this Plan subsequently repurchased by the
Company may again be granted under the Plan.  The Shares issued upon exercise of
the Options under this Plan may, in whole or in part, be either authorized but
unissued Shares or issued Shares reacquired by the Company.  Notwithstanding any
other provisions of this Plan, the aggregate number of Shares subject to
outstanding Options granted under the Plan shall never be permitted to exceed
the number of Shares specified in the first sentence of this Section except in
accordance with subsection 8(a) below.





Page 1 of 6




--------------------------------------------------------------------------------




5.

ADMINISTRATION.  The Plan shall be administered by the Board of Directors of the
Company (the "Board"), or by a committee appointed by the Board, which shall not
have less than two members (in either case, the "Compensation Committee").  The
Compensation Committee may delegate non-discretionary administrative duties to
such employees of the Company as it deems proper.  




Subject to the provisions of the Plan, the Compensation Committee shall have the
sole authority, in its discretion:




(a)

to determine to which of the eligible individuals, and the time or times at
which, Options to purchase Common Stock of the Company shall be granted;




(b)

to determine the number of shares of Common Stock to be subject to Options
granted to each eligible individual;




(c)

to determine the terms and conditions of each stock option agreement (which need
not be identical) entered into between the Company and any eligible individual
to whom the Compensation Committee has granted an option;




(d)

to interpret the Plan; and




(e)

to make all determinations deemed necessary or advisable for the administration
of the Plan.




  

The Compensation Committee, if any, shall be appointed by and shall serve at the
pleasure of the Board of Directors of the Company.  No member of the
Compensation Committee shall be liable for any action or determination made with
respect to the Plan.




6.

ELIGIBLE EMPLOYEES AND CONSULTANTS.    Options may be granted to such key
employees and consultants of the Company, including members of the Board of
Directors, as are selected by the Compensation Committee or the Board of
Directors.  The term "employee" includes an officer or director who is an
employee of the Company or a parent or subsidiary of it, as well as a
non-officer, non-director employee of the Company or a parent or subsidiary of
it.




7.

DURATION OF THE PLAN.  This Plan shall terminate five (5) years from the
Effective Date of this Plan, unless terminated earlier pursuant to Paragraph 16
hereof, and no Options may be granted after such termination.




8.

TERMS AND CONDITIONS OF OPTIONS.  Options granted under this Plan shall be
evidenced by stock option agreements in such form and not inconsistent with the
Plan as the Compensation Committee or the Board of Directors shall approve from
time to time, which agreements shall evidence the following terms and
conditions:








Page 2 of 6




--------------------------------------------------------------------------------




(a)

Price.  With respect to each Option, the purchase price per Share payable upon
the exercise of each Option granted hereunder shall be $0.25.




(b)

Number of Shares.  Each option agreement shall specify the number of Shares to
which it pertains.




(c)

Exercise.  The Options shall be exercisable for the full amount or for any part
thereof and at such intervals or in such installments as the Compensation
Committee or the Board may determine at the time it grants such Options.  Each
vested portion of the Option must be exercised within 3 years commencing upon
the last date of vesting of a portion of the Option.




(d)

Term and Vesting of Option.   Options shall be outstanding for a term of 3 years
from the last vesting date of the Option.  Options shall vest at the rate
determined by the Board or Compensation Committee so long as the Holder
continues in an employment or consulting relationship with the Company (the
“Vesting Schedule”).  In the event the Company commences an Initial Public
Offering (“IPO”) or the sale of substantially all of the assets of the Company
or the sale of at least 75% of the common stock of the Company in a single
transaction (a “Change in Control Event”), then 100% of the remaining
unexercised Option shall immediately vest and become exercisable in its entirety
by the optionee.

 

(e)

Notice of Exercise and Payment.  Options shall be exercisable only by delivery
of a written notice to the Compensation Committee or the Board, any member of
the Compensation Committee or the Board, the Company's Treasurer, or any other
officer of the Company designated by the Compensation Committee or the Board to
accept such notices on its behalf, specifying the number of Shares for which it
is exercised.  If such Shares are not at the time effectively registered under
the Securities Act of 1933, as amended, the optionee shall include with such
notice a letter, in form and substance satisfactory to the Company, confirming
that such Shares are being purchased for the optionee's own account for
investment and not with a view to the resale or distribution thereof.  Payment
shall be made in full at the time of delivery to the optionee of a certificate
or certificates covering the number of Shares for which the option was
exercised.  Payment shall be made (i) by cash or check, (ii) if permitted by the
Compensation Committee or the Board, by delivery and assignment to the Company
of shares of the Company's stock having a fair market value (as determined by
the Compensation Committee) equal to the exercise price, (iii) if permitted by
the Compensation Committee or the Board, by a promissory note, or (iv) by a
combination of (i), (ii), and (iii).

(f)

Withholding Taxes; Delivery of Shares.  The Company's obligation to deliver
Shares upon exercise of an Option, in whole or in part, shall be subject to the
optionee's satisfaction of all applicable federal, state, and local income and
employment tax withholding obligations.  The value of Shares to be withheld
shall be based on the fair market value of the Shares on the date the amount of
tax to be withheld is to be determined.  




(g)

Non-transferability.  No Options shall be transferable by the optionee otherwise
than by will or the laws of descent or distribution, and each of the Options
shall be exercisable during their lifetime only by the optionee.








Page 3 of 6




--------------------------------------------------------------------------------




(h)

Termination of Options.  Each option shall terminate and may no longer be
exercised if the optionee ceases for any reason to be an employee of, or
consultant to, the Company, except that:




i.

if the optionee's performance of services shall have terminated for any reason
other than cause, resignation or other voluntary action before his eligibility
to retire, disability (as defined below) or death, he may at any time within a
period of thirty (30) days after such termination of the performance of services
exercise his option to the extent that the option was exercisable by him on the
date of termination of his performance of services;




ii.

if the Optionee's performance of services shall have been terminated because of
disability within the meaning of 22(e)(3) of the Internal Revenue Code, the
Optionee may, at any time within a period of 1 year after the termination of
performance of services exercise his option to the extent that the option was
exercisable by him on the date of termination of his employment or performance
of services; and




iii.

if the optionee dies at a time when the option was exercisable by him, then his
estate, personal representative or beneficiary to whom it has been transferred
may, at any time within a period of 1 year after his death if the optionee's
performance of services shall have been terminated by his death or for the
period following the termination of his performance of services during which the
option would have remained exercisable under clauses (i) or (ii) above if the
optionee's performance of services shall have been terminated prior to his
death, exercise the option to the extent the optionee might have exercised it at
the time of his death; provided, however, that no option may be exercised to any
extent by anyone after the date of expiration of the option.




(i)

Rights as Stockholder.  The optionee shall have no rights as a stockholder with
respect to any Shares covered by their Options until the date of issuance of a
stock certificate to them for such Shares.




9.

STOCK DIVIDENDS; STOCK SPLITS; STOCK COMBINATIONS; RECAPITALIZATIONS.
 Appropriate adjustment shall be made in the maximum number of Shares of Common
Stock subject to the Plan and in the number, kind and price of Shares covered by
any Options granted hereunder to give effect to any stock dividends or other
distributions, stock splits, stock combinations, re-capitalizations and other
similar changes in the capital structure of the Company after the effective date
of the Plan.  




10.

MERGER; SALE OF ASSETS; DISSOLUTION.  In the event of a change of the Common
Stock resulting from a merger or similar reorganization as to which the Company
is the surviving corporation, the number and kind of shares which thereafter may
be subject to Options granted under this Plan and the number, kind and price of
Shares then subject to Options shall be appropriately adjusted in such manner as
the Compensation Committee or the Board of Directors may deem equitable to
prevent substantial dilution or enlargement of the rights available or granted
hereunder.  Except as otherwise determined by the Board of Directors of the
Company, a merger or a similar reorganization that the Company does not survive,
or a sale of all or substantially all of the assets of the Company, shall cause
all Options outstanding hereunder to terminate, to the extent not then exercised
prior to the close of the merger or similar transaction.





Page 4 of 6




--------------------------------------------------------------------------------




11.

NO RIGHTS.  Except as hereinabove expressly provided in Section 9, no optionee
shall have any rights by reason of any subdivision or consolidation of shares of
the capital stock of any class or the payment of any stock dividend or any other
increase or decrease in the number of shares of any class or by reason of any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another corporation, and any issue by the Company of shares of stock of any
class or of securities convertible into shares of stock of any class shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to any Options granted hereunder.  The grant
of any Options pursuant to this Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or consolidate or to
dissolve, liquidate, sell, or transfer all or any part of its business or
assets.




12.

COMPLIANCE WITH APPLICABLE LAWS.  Notwithstanding any other provision of the
Plan, the Company shall have no liability to issue any shares under the Plan
unless such issuance would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.  Prior to the
issuance of any Shares under the Plan, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the Shares.




13.

DEATH OF A PARTICIPANT.  In the event of the death of an optionee, any Options
which the optionee was entitled to exercise on the date immediately preceding
his death shall be exercisable by the person or persons to whom those rights
pass by will or by the laws of descent and distribution.  Any such exercise
shall be by written notice thereof filed with the Secretary of the Company at
the Company's corporate headquarters prior to the Option's expiration date, and
any person exercising such an option shall be treated as an optionee for
purposes of the provisions of this Plan.




14.

EMPLOYMENT AND SHAREHOLDER STATUS.  The Plan does not constitute a contract of
employment, and selection as an optionee will not give any employee the right to
be retained in the employ of the Company.  The grant of any Options under the
Plan shall not confer upon the holder thereof any right as a shareholder of the
Company.  As of the date on which an optionee exercises their Options, the
optionee shall have all rights of a stockholder of record with respect to the
number of shares of Common Stock as to which the Options are exercised,
irrespective of whether certificates to evidence the shares of stock have been
issued on such date. If the redistribution of shares is restricted pursuant to
Paragraph 9, certificates representing such shares may bear a legend referring
to such restrictions.




15.

TERMINATION OR AMENDMENT OF PLAN.  The Board of Directors may at any time
terminate this Plan or make such changes in or additions to the Plan as it deems
advisable without further action on the part of the stockholders of the Company,
provided that no such termination or amendment shall adversely affect or impair
any then outstanding Options without the consent of the person holding such
Options.




16.

TERMINATION.  The Plan shall terminate automatically on February 27, 2018, five
(5) years after the Effective Date, and may be terminated at any earlier date by
the Board.  No Options shall be granted hereunder after termination of the Plan,
but such termination shall not affect the validity of any Options then
outstanding.





Page 5 of 6




--------------------------------------------------------------------------------




17.

TIME OF GRANTING OPTIONS.  The date of grant of any Options hereunder shall, for
all purposes, be the date on which the Compensation Committee makes the
determination granting such Options.




18.

RESERVATION OF SHARES.  The Company, during the term of this Plan, will at all
times, reserve and keep available such number of shares of its Common Stock as
shall be sufficient to satisfy the requirements of the Plan.




19.

CORPORATION FINANCIAL INFORMATION.  The Company shall provide all optionees on
an annual basis with a balance sheet and income statement for the then ending
fiscal year.





























































































































Page 6 of 6


